DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a composite material manufacturing method of laminating a plurality of prepregs as recited in claim 1.
	The closest prior art, Narimatsu et al., U.S. Pre Grant Publication 2014/0322504, teaches a prepreg which comprises a carbon fiber base and a matrix resin [abstract and 0035].  Paragraph 0031 discloses a carbon fiber base layer formed of continuous carbon fibers and a carbon short fiber web dispersed in the form monofilaments on one or both of the surfaces of the continuous carbon fiber layer.  Paragraph 0036 discloses that in the prepreg the carbon short fiber web in a molded product obtained by subjecting the prepreg to heat and pressure molding.  Paragraph 0116 discloses that the method comprises mounting the carbon fiber base in a mold.  Paragraph 0119 discloses that the method comprises evacuating the interior of the mold and then injecting resin.  Paragraph 0120 discloses a method comprising a carbon fiber base and an uncured resin film in a closed mold, heating the whole of the mold to melt the resin, then decompressing the interior of the mold and applying a pressure the outside to impregnate the carbon fiber base with the resin, and heating the mold to cure the resin.  Narimatsu fails to teach or suggest a prepreg containing resin layers disposed on both surfaces of the gap layer which does not contain a resin wherein the method includes disposing a plurality of short fibers on facing surfaces of the prepregs that are adjacent to each other.  Narimatsu also fails to teach or suggest evacuating the laminated prepregs to degas the gap layer and then performing hot holding.  
	In summary, claims 1-5 and 7 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786